 

AO 399 (01/09) Waiver of the Scrvice ofSummcns l l L E D

 

 

 

 

UNITED STATES DISTRICT COURT nn 1 1 2019
for the
Western District ofPennsylvania CLERK U.S. D|STR|CT COURT
WEST. DlST. OF PENNSYLVAN|A
DANA W. WILEY )
Plain!g`,j" )
v. ) Civii Action No. 2:18~ov~01207-CRE
vance McMAHoN, et at )
quendant )

WAIVER OF 'I'HE SERVICE OF SUMMONS

To: DANA W. WlLEY
Hlfatne aflhe plumth attorney or unrepresented plainlrj)

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction and the venue of the action, bm¢that I waive any objections to the absence of a summons or of service

I also understand that l, or the entity I represent, must tile and serve an answer or a motion under Rule 12 within
60 days from F " _ ` ` ';__ , the date when this request was sent (or 90 days if it was sent outside the
United States). §Bf§zi§ dzq!),ga'defau|tjudgtnent will be entered ag ‘ me or the entity I present

Date: March 7 , 2019 m
\M¢re\af!he BY{orWey`or unrepresented party

Vincent K. McMahon Curtis B. Krasik

 

Primed name ofparty waiving service of summons Pr:‘nted name

K&L Gates LLP
210 Sixth Avenue
Pittsburgh, PA 15222

Address
curtis.krasik@klgates.eom

 

 

E-mail address
41 2 . 355-8696

 

Te!ephane number

 

Duty to Avoid Unneeessary Expenscs of Serving a Summons

Rule 4 ol`_the I~`ederai Rules ot`-Civil Procedure requires cemin defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located m
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does nat include a belief that the lawsuit is groundless or that it has been brought in an improper venue, or that the court has
nojurisdiotion over this matter or over the defendant or the defendant’s property. ~

lt`the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service

lt`you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the oourt, By signing and returning the waiver form, you are allowed more time to respond than ita summons had been served.

 

